Name: 80/731/EEC: Commission Decision of 16 July 1980 on the implementation of the reform of agricultural structures in France pursuant to Title II of Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe; NA;  economic policy
 Date Published: 1980-07-31

 Avis juridique important|31980D073180/731/EEC: Commission Decision of 16 July 1980 on the implementation of the reform of agricultural structures in France pursuant to Title II of Directive 75/268/EEC (Only the French text is authentic) Official Journal L 198 , 31/07/1980 P. 0035 - 0035COMMISSION DECISION of 16 July 1980 on the implementation of the reform of agricultural structures in France pursuant to Tide II of Directive 75/268/EEC (Only the French text is authentic) (80/731/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 13 thereof, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (2), as last amended by Directive 77/390/EEC (3), and in particular Article 18 (3) thereof, Whereas on 6 May 1980 the French Government notified a corrigendum to the Decree of 2 August 1979 fixing aid for certain categories of farms in less-favoured areas; Whereas under Article 13 of Directive 75/268/EEC, taken in conjunction with Article 18 (3) of Directive 72/159/EEC, the Commission must decide whether, having regard to the provisions notified, the existing provisions in France for the implementation of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 13 of Directive 75/268/EEC; Whereas the abovementioned corrigendum to the Decree of 2 August 1979 fixing aid for certain categories of farms in less-favoured areas is consistent with the aims and requirements of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the corrigendum to the Decree of 2 August 1979 fixing aid for certain categories of farms in the less-favoured areas, the existing provisions in France for the implementation of Title II of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community towards common measures as referred to in Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 16 July 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 128, 19.5.1975, p. 1. (2)OJ No L 96, 23.4.1972, p. 1. (3)OJ No L 145, 13.6.1977, p. 43.